Final decree affirmed. The findings of fact made by the judge in the Superior Court are supported by the evidence. The findings support the decree dismissing the plaintiff’s bill. The findings show that there was consideration by way of benefit to the plaintiff for the deed which the plaintiff sought to cancel granting the city a site for a water tank and a right of way; also that the plaintiff throughout the negotiations was of vigorous health in mind and body, experienced in land development, and in complete control of the situation as it affected his tract of land. The demurrer to the counterclaim was waived by the plaintiff when he informed the judge that he did not wish to be heard on it. The final decree rightly ordered the relief sought by the counterclaim, that is, the correction of a drafting error that had caused two dimensions in the deed to be incorrectly stated contrary to the intention of the parties. Franz v. Franz, 308 Mass. 262.